PHILLIPS, Judge.
 The punishment imposed on Officer Mitchell by the City of Charlotte Civil Service Board is invalid on the grounds of res judicata because it was imposed for the same offense that the Charlotte Police Department, through its Chain of Command Review Board, punished him for earlier. In our jurisprudence it is axiomatic that no one ought to be twice vexed for the same cause. Comment, Res Judicata in Administrative Law, 49 Yale L.J. 1250 (1940). This fundamental principle of law applies to administrative decisions. Maines v. City of Greensboro, 300 N.C. 126, 265 S.E. 2d *605155 (1980). Whether an administrative decision is res judicata depends upon its nature; decisions that are “judicial” or “quasi-judicial” can have that effect, decisions that are simply “administrative” or “legislative” do not. 2 Am. Jur. 2d Administrative Law Sec. 497 (1962). Though the distinction between a “quasi-judicial” determination and a purely “administrative” decision is not precisely defined, the courts have consistently found decisions to be quasi-judicial when the administrative body adequately notifies and hears before sanctioning, and when it adequately provides under legislative authority for the proceeding’s finality and review. See, Russ v. Board of Education of Brunswick County, 232 N.C. 128, 59 S.E. 2d 589 (1950); 2 Am. Jur. 2d Administrative Law Sec. 498 (1962). Here, the Charlotte City Code (1) authorized the Chief of Police to suspend officers for up to thirty days and to also cite them before the City’s Civil Service Board; (2) required that charges against employees be stated in writing; (3) provided for the Chief’s decision to be reviewed de novo by the City’s Civil Service Board and for that decision to be reviewed by the Superior Court. Thus, the determination made by the Department Chain of Command Review Board, following the hearing held at the instance of the Chief of Police, was clearly quasi-judicial in nature, and since neither the officer nor the Chief pursued the matter further, as each had a right to do, the proceeding was final and the attempt eight months later to punish Mitchell a second time for the same offense was invalid. Under the circumstances, the extensive and intricate arguments of the parties concerning constitutional due process need not be discussed.
Affirmed.
Judges COZORT and Greene concur.